 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF WASHINGTON
 7                                                 AT SEATTLE
 8
     NINA SEMONE ROBINSON, an
 9   individual,                                               No. 2:19-cv-00213 RSM

10                                             Plaintiff,

11               v.                                            STIPULATION FOR AND ORDER OF
                                                               DISMISSAL
12   PETER J. BARRETT; JUSTIN C. OLSON;
     ARLINGTON POLICE DEPARTMENT;
13   and CITY OF ARLINGTON,

14                                           Defendants.

15
                                                    STIPULATION
16
                 IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Nina
17
     Semone Robinson and Defendants Peter J. Barrett, Justin C. Olson, Arlington Police
18
     Department and City of Arlington that all of Plaintiff’s claims against all Defendants may be
19
     dismissed with prejudice and without assessment by the Court of costs or attorneys’ fees to
20
     either party.
21

22   Dated: ______________                          NELSON LANGER ENGLE, PLLC

23

24
                                                    Fred P. Langer, WSBA #25932
25                                                  Aaron I. Engle, WSBA #37955
26                                                  Attorneys for Plaintiff

27                                                  12055 15th Ave. NE, #100
                                                    Seattle, WA 98125
     STIPULATION FOR AND ORDER OF DISMISSAL - 1                    KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:19-cv-00213 RSM                                                            ATTORNEYS AT LAW
                                                                            801 SECOND AVENUE, SUITE 1210
     1002-01165/robinson 19-213 stip dsm                                     SEATTLE, WASHINGTON 98104
                                                                                 PHONE: (206) 623-8861
                                                                                  FAX: (206) 223-9423
                                            Ph: (206) 623-7520 / FAX (206) 622-7068
 1                                          FredL@NLElaw.com
                                            AaronE@NLELaw.com
 2

 3   Dated: ______________                  KEATING, BUCKLIN & McCORMACK, INC., P.S.

 4

 5
                                            Richard B. Jolley, WSBA #23473
 6                                          Attorneys for Defendants

 7                                          801 Second Avenue, Suite 1210
                                            Seattle, WA 98104
 8                                          Ph.: (206) 623-8861 / FAX: (206) 223-9423
                                            rjolley@kbmlawyers.com
 9

10   Dated: ______________                  BAILEY, DUSKIN & PEIFFLE, P.S.
11

12

13                                          Steven J. Peiffle, WSBA #14704
                                            Bradley E. Neunzig, WSBA #22365
14                                          Attorneys for Defendants

15                                          P.O. Box 188
                                            Arlington, WA 98223
16                                          Ph: (360) 435-2168 / FAX: (360) 435-6060
17                                          steve@snolaw.com
                                            brad@snolaw.com
18

19                                              ORDER
20               PURSUANT TO THE FOREGOING STIPULATION, IT IS ORDERED that

21   Plaintiff’s claims against all Defendants are dismissed with prejudice and without assessment

22   by the Court of costs or attorneys’ fees to either party.

23               DATED this 30 day of October 2019.

24

25                                          A
                                            RICARDO S. MARTINEZ
26                                          CHIEF UNITED STATES DISTRICT JUDGE

27

     STIPULATION FOR AND ORDER OF DISMISSAL - 2                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:19-cv-00213 RSM                                                          ATTORNEYS AT LAW
                                                                          801 SECOND AVENUE, SUITE 1210
     1002-01165/robinson 19-213 stip dsm                                   SEATTLE, WASHINGTON 98104
                                                                               PHONE: (206) 623-8861
                                                                                FAX: (206) 223-9423
